Per Curiam.
The order should be affirmed to the extent "that it denies the motion to punish the defendant for contempt. In all other respects it should be reversed.
The defendant is directed to pay one-third of his earnings from all sources to plaintiff each week from the date of this decision. If he fails so to do, the motion to punish him for contempt may be renewed. The defendant must submit to the attorney for plaintiff every two months a sworn statement of his earnings.
Present-—Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.
Order affirmed to the extent indicated in opinion and in all ether respects reversed. Settle order on notice.